DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments aside from those addressed below related to the amendments, which are now being taught by a new reference as set forth below, and thus the majority of the arguments do not apply to the current rejection. 
Applicant argued, “Cyr discloses a bed enclosure, to prevent an individual from falling out of the bed. It has four sides and is open on the top. The Examiner refers to Cyr, para. [0030]. Office Action, p. 7, sections 5(o), 5(p), and 7(r). However like LaMantia, Cyr emphasizes the importance of airflow and therefor the use of netting. Para. [0030] describes possibly replacing mesh with a stronger  material to prevent the individual from falling, such as "heavy duty canvas" and/or covering mesh portions with an opaque cover. However, even with this replacement, Cyr describes that "preferably at least a portion of at least one of the side walls is constructed of mesh material. This permits easy viewing [...] as well as improved airflow." Further, even if such a modification is made, Cyr's device still is open on the top and therefore allows light into the bed enclosure. Thus, Cyr does not disclose or suggest modifying the enclosure using a material in a manner that blocks light from entering the enclosure.”
This is not found persuasive. Cyr, in Paragraph 30, describes covering the mesh with an opaque material, which would block at least some light, thus even when the walls are formed of mesh they may include flaps which allow for light blocking. Additionally, when applied to the tent of Price which . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 9, 10, 12-14, 20, 21, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US Patent 5676168) in view of Ransom (US Patent 7040333) further in view of realitydaydream NPL (https://realitydaydream.com/products-and-tips-for-tent-camping-with-babies/). 
Regarding claim 1, Price teaches a crib enclosure, comprising: a self-supporting pod (Figure 1; as shown) comprising: a fabric pavilion ( Figure 7; 86) comprising two pairs of opposing fabric sides (Figure 7; at 90 and the side where door 96 is), wherein: a first side  of an opposing pair is similar in size and shape to a second side of the opposing pair (Figure 7; as shown); each side has a base end (Figure 7; bottom of each side) and a top end (Figure 7; top of each side) with the base end being wider than the top end such that the joined sides form an rectangular base (Figure 1; 14) and meet at or near an apex (Figure 1; top of crib, above 34) to form a cover having a height that permits a size-appropriate occupant to stand in the enclosed crib at least at the apex, wherein the fabric is a breath-able, light-limiting material (Figure 7; the fabric would necessarily be breathable in order to allow a user to sleep inside as intended, and the fabric is shown as light limiting), and at least one of the fabric sides comprises an access panel (Figure 7; 96) sized to permit loading and unloading of the size-appropriate occupant into having a size and shape configured to fit a crib therein and constructed to keep the fabric pavilion taut when in an open, use position (Figure 7; as shown) and to permit folding the pod into a compact size when in a collapsed position (Column 1; lines 11-13), 2 45384800DOVE 100 095489/00002Application No. 15/692,509 Filed:August 31, 2017 AMENDMENT AND RESPONSE TO OFFICE ACTION wherein the flexible frame comprises first and second flexible struts (Figure 1; where 22 is marked and where 34 is marked) extending between opposite corners of the open rectangular base and across the apex of the pavilion, the first flexible strut crossing over the second flexible strut at the apex of the pavilion. Price does not specifically teach the rectangular base is open, or that the pod is configured to insert a crib therein, thereby enclosing 4-the crib in the pod, wherein the open rectangular base has a width and a length that are greater than the width and the length of the crib. Ransom teaches the rectangular base is open (Column 3; lines 20-23 describe that a floor is not required, thus leaving the base open). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the tent of Price to include an open base in order to allow easy movement of the tent and allow for interchangeable ground coverings depending on weather. Realitydaydream teaches the pod is configured to insert a crib therein, thereby enclosing 4-the crib in the pod, wherein the open rectangular base has a width and a length that are greater than the width and the length of the crib (Figure 3 shows a crib inside a conventional tent similar to Price). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the tent of Price to be placed over a crib and be sized to fit over a crib as in realitydaydream in order to allow for babies to use the tent. 
Regarding claim 6, Price teaches the top of each of the four sides of the fabric pavilion meet at the apex to form a closed cover (Figure 7; as shown).
Regarding claim 9, Price teaches when the pod is in the collapsed position it is sufficiently small to fit in a portable pouch dimensioned to be carried onto a plane or gate-
Regarding claim 10, Price teaches when the pod is in the collapsed position, it has an approximately circular shape (Column 5; lines 18-30).
Regarding claim 12, Price does not teach a separate pouch for receiving and carrying the pod in the collapsed position. Ransom teaches the crib enclosure further comprises a separate pouch for receiving and carrying pod in the collapsed position (Figure 5; 60). It would have been obvious to one of ordinary skill in the art to allow the device of Price to be carried in a carrying case in order to keep the parts together when transporting them.
Regarding claim 13, Price teaches the first pair of fabric panels is wider at the base than the second pair of fabric panels, and the access panel is positioned in either of the panels comprising the first pair of panels (Figure 7; the panel with the door 96 is wider than the other adjacent panels).
Regarding claim 14, Price does not specifically teach the access panel ends approximately 24" above the base of the pavilion. However, it would have been obvious to make the access panel approximately two feet high in order to allow users to enter and exit comfortably, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
Regarding claim 20, Price teaches the pavilion has an exterior and an interior and the flexible frame is positioned on the exterior of the pavilion forming an exoskeleton (Figure 7; as shown).
Regarding claim 21, Price teaches the open rectangular base is configured to rest on a surface supporting the crib (Figure 7; the base rests on the ground which would be the same surface supporting the crib).
Regarding claim 23, Price teaches the fabric is a light-blocking material (Figure 7; the fabric is illustrated as a solid, light blocking material).
Regarding claim 26, Price teaches the access panel is open, allowing light to enter the pod; and wherein in a second position, the access panel is closed, blocking light from entering the pod (Figure 7; the door 96 can be opened or closed).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US Patent 5676168) in view of Ransom (US Patent 7040333) further in view of realitydaydream NPL (https://realitydaydream.com/products-and-tips-for-tent-camping-with-babies/) further in view of Jaime (US Patent 3173435).
Regarding claim 11, Ransom teaches a carrying pouch for a tent (Figure 5; 60). Price and Ransom do not teach when the pod is in the collapsed position, the pavilion forms the pouch. Jaime teaches when the pod is in the collapsed position, the pavilion forms the pouch (Figure 3; 1). It would have been obvious to one of ordinary skill in the art to allow the device of Price and Ransom to be carried in an integral carrying case in order to keep the parts together when transporting them and to cut down on materials needed for the device.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US Patent 5676168) in view of Ransom (US Patent 7040333) further in view of realitydaydream NPL (https://realitydaydream.com/products-and-tips-for-tent-camping-with-babies/) further in view of Cyr (US Patent Application Publication 20070271698).
Regarding claim 15, Price does not teach one or more of the fabric sides comprises meshed portions positioned to facilitate airflow through the pavilion. Cyr teaches one or more of the fabric sides comprises meshed portions positioned to facilitate airflow through the pavilion (Paragraph 30 discusses various arrangements of mesh and opaque materials including cover the mesh materials with an opaque panel which would then allow for alternating mesh 
Regarding claim 16, Price does not teach the meshed portions comprise at least a first meshed portion located toward the base of the pavilion and a second meshed portion located toward the top of the pavilion, and the one or more fabric sides comprise at least one non-mesh portion between the first and second meshed portions. Cyr teaches the meshed portions comprise at least a first meshed portion located toward the base of the pavilion and a second meshed portion located toward the top of the pavilion, and the one or more fabric sides comprise at least one non-mesh portion between the first and second meshed portions (Figure 1 shows mesh portions on each side). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the mesh panels of the combination with flaps in order to shield the user from view when desired while allowing light and airflow when desired.
Regarding claim 17, Price does not teach each of the meshed portions is fitted with an openable flap sized to cover the meshed portion and block light from entering the pod when the flap is in a closed position. Cyr teaches each of the meshed portions is fitted with an openable flap sized to cover the meshed portion and block light from entering the pod when the flap is in a closed position .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US Patent 5676168) in view of Ransom (US Patent 7040333) further in view of realitydaydream NPL (https://realitydaydream.com/products-and-tips-for-tent-camping-with-babies/) further in view of Bader (US Patent 6546574) and Crawford (US Patent Application Publication 20070061965).
Regarding claim 19, Price does not teach an exterior pocket comprising a clear panel on one side of the pavilion. Bader teaches including pockets on the outside of a covered child bed (Figure 3; 19). It would have been obvious to one of ordinary skill in the art to modify the structure of Price to include pockets in order to store items. Crawford teaches making pockets clear so that the contents maybe viewed (Paragraph 48). It would have been obvious to one of ordinary skill in the art at the time of invention to make the pockets of the combination clear so that the contents could be viewed.
Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US Patent 5676168) in view of Ransom (US Patent 7040333) further in view of realitydaydream NPL (https://realitydaydream.com/products-and-tips-for-tent-camping-with-babies/) further in view of Cantwell (US Patent 4827958).
Regarding claim 22, Price does not teach the base end of each side comprises a side panel configured to extend outward from the open rectangular base along the surface supporting the crib. Cantwell teaches the base end of each side comprises a side panel configured to extend outward from the open rectangular base along the surface supporting the crib (Figure 5; at 63). It would have been obvious to one of ordinary skill in the art at the time of invention to include a portion of strut extending past the base frame of Price in order to allow additional tensioning of the fabric, as well as to allow the struts to retain tension throughout themselves by pressing out against the ground surface. 
Regarding claim 25, Price does not teach ends of the first and second flexible struts are secured in pole pockets extending outward from the open rectangular base of the pavilion. Cantwell teaches ends of the first and second flexible struts are secured in pole pockets extending outward from the open rectangular base of the pavilion (Figure 5; at 65). It would have been obvious to one of ordinary skill in the art at the time of invention to include a portion of strut extending past the base frame of Price in order to allow additional tensioning of the fabric, as well as to allow the struts to retain tension throughout themselves by pressing out against the ground surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/14/2021